

Exhibit 10.1




January 15, 2018


Name: Steve Pietkiewicz (40074)
RE: LTC Discretionary Bonus Program


Dear Steve,
I am writing to you as you have recently received awards under the LTC
Discretionary Bonus Program, and to inform you that as we align our compensation
programs, the LTC Discretionary Bonus Program will cease to operate effective
May 5th, 2018.
As a participant in the plan, I am pleased to confirm that you will receive the
following final cash awards under the LTC Discretionary Bonus Program as
follows:
Jan 2018:        $401,300 (for the period Jul 1st, 2017 to Dec 31st, 2017)
May 2018:    $272,700 (for the period Jan 1st, 2018 to May 5th, 2018)
Additionally, in recognition of your contribution to the business, I am pleased
to confirm that you will receive the following additional one-time awards:
Date
Award Type
Amount USD
Jun 2018
Cash Award
$194,950
Jun 2018
Equity Award
$389,900
Dec 2018
Cash Award
$194,950
Jun 2019
Equity Award
$389,900

The equity award will be issued in the form of Restricted Stock Units which will
vest 25% per year over the next four years.
You must be actively employed at ADI at the time these awards are paid to
receive them.
ADI is committed to rewarding our high performing employees, and as such our
compensation programs, including Bonus Plan, Sales Incentive Plan, Equity
Programs and Performance Award Programs, are designed to reward for top
performance.
ADI and LTC have combined to form the premier Analog Technology Company, and I
believe this provides us all with a unique opportunity to combine our strengths
to unleash the potential we have. If we can grow our business, particularly our
revenue and profit as I know we can, we will all benefit from the rewards.
I am truly excited by our future and I look forward to working with you as we
take our business forward to the next level.
Should you have any questions on this, please do not hesitate to contact me.
Yours sincerely,




Vincent Roche
CEO and President













--------------------------------------------------------------------------------

Analog Devices, Inc. | One Technology Way | P.O. Box 9106 | Norwood, MA
02062-9106 | U.S.A | Tel: 781.329.4700




